Case: 15-10718      Document: 00513509680         Page: 1    Date Filed: 05/17/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals

                                    No. 15-10718
                                                                                      Fifth Circuit

                                                                                    FILED
                                  Summary Calendar                              May 17, 2016
                                                                               Lyle W. Cayce
UNITED STATES OF AMERICA,                                                           Clerk


                                                 Plaintiff-Appellee

v.

JAVIER SANCHEZ-PEREZ, also known as Javier Perez Sanchez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:15-CR-29


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Javier Sanchez-Perez was convicted of illegal reentry into the United
States following deportation.           The district courted imposed an above-
Guidelines sentence of 110 months in prison and three years of supervised
release. Sanchez-Perez appeals, arguing that his sentence is substantively
unreasonable. Specifically, Sanchez-Perez contends that the district court
exaggerated the seriousness of his prior conviction for possession of marijuana


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 15-10718       Document: 00513509680         Page: 2    Date Filed: 05/17/2016


                                      No. 15-10718

by stating that he was sentenced to six years in prison when, in fact, he was
only sentenced to six months in prison. Sanchez-Perez further claims the
district court failed to consider that he grew up in the United States and that
he fled back to the United States after his prior deportation to Mexico because
his life was threatened by drug traffickers. 1
       We review the district court’s non-Guidelines sentence for abuse of
discretion under the totality of the circumstances. See Gall v. United States,
522 U.S. 38, 51 (2007); United States v. Gerezano-Rosales, 692 F.3d 393, 400
(5th Cir. 2012). As to Sanchez-Perez’s sentence for his prior possession of
marijuana conviction, the district court corrected itself after it mistakenly
stated that Sanchez-Perez was sentenced to six years in prison, and its initial
misstatement did not affect the sentence.              And as to the district court’s
weighing of the sentencing factors and the facts of the case, the court
determined that an upward variance from the Guidelines was appropriate to
address Sanchez Perez’s substantial and underrepresented criminal history
and his repeated illegal reentries following prior deportations. Under the
totality of the circumstances, the district court did not abuse its discretion in
imposing this sentence.
       AFFIRMED.




       1In his brief on appeal, Sanchez-Perez also makes a bare assertion that the record did
not support the district court’s finding that he had previously committed an assault, but he
does not provide any basis in law or fact for this contention. This claim is therefore
abandoned. See, e.g., United States v. Thompson, 735 F.3d 291, 298 n.17 (5th Cir. 2013)
(deeming insufficiently briefed issue abandoned).


                                             2